DETAILED ACTION
Allowable Subject Matter
Claims 16-23 and 25-28 are allowed. The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach “a method for electrosurgically treating tissue, comprising: providing an electrosurgical device including at least two electrodes and a sensor in operable communication with the at least two electrodes, the sensor configured to detect pressure applied to the at least two electrodes; detecting the pressure applied to the at least two electrodes; adjusting an electrosurgical output based on the detected pressure applied to the at least two electrodes setting initial power output at a constant non-zero voltage until a minimum contact pressure is reached; and increasing power in a non-linear manner to a second power output that is greater than initial power output after the minimum contact pressure is reached” in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 2002/0123749, U.S. 2008/0243118, U.S. 6,241,724, U.S. 2012/0136348, and U.S. 9,393,068, which all teach a similar procedure comprising several of the claimed limitations.  However, these references all fail to explicitly disclose the specifically-claimed steps of “setting initial power output at a constant non-zero voltage until a minimum contact pressure is reached” and “increasing power in a non-linear manner”.  No other pertinent prior art references were found that would overcome these deficiencies.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.  
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794